Mn the Guited States Court of Federal Claims

OFFICE OF SPECIAL MASTERS
Filed: June 16, 2021

OK OK OK OK OK OK OK OK Ok OK Ok KK Ok Ok Ok Ok OK OK OK OK OK OK OK

WILLIAM VANJURA, * No. 16-1588V
*
Petitioner, * Special Master Sanders
Vv. **
* Stipulation for Award; Influenza
SECRETARY OF HEALTH * (“Flu”) Vaccine; Guillain-Barré
AND HUMAN SERVICES, * Syndrome (“GBS”).
*
Respondent. **

OK OK OK OK OK OK OK OK Ok OK Ok KK Ok Ok Ok Ok OK OK OK OK OK OK OK

Joseph A. Vuckovich, Maglio Christopher & Toale, P.A., Washington, DC, for Petitioner.
Ryan D. Pyles, United States Department of Justice, Washington, DC, for Respondent.

DECISION!

On November 30, 2016, William Vanjura (“Petitioner”) filed a petition for compensation
pursuant to the National Vaccine Injury Compensation Program.” 42 U.S.C. §§ 300aa-10 to -34
(2012); Pet. at 1, ECF No. 1. Petitioner alleged that the influenza (“flu”) vaccine he received on
December 23, 2013, “caused him to develop Guillain-Barré Syndrome (“GBS”), or significantly
aggravated his injury[.]” See Stip. at 1, ECF No. 76; Pet. at 1. Petitioner further alleged that he
experienced the residual effects of his injury for more than six months. Stip. at 1.

On June 15, 2021, the parties filed a stipulation in which they state that a decision should
be entered awarding compensation to Petitioner. /d. at 2. Respondent “denies that [P]etitioner
sustained a GBS Table injury within the timeframe set forth in the Table; and denies that the flu
immunization caused or significantly aggravated [P]etitioner’s alleged GBS and/or any other
injury.” /d. Nevertheless, the parties agree to the joint stipulation, attached hereto as Appendix A.
Id. J find the stipulation reasonable and adopt it as the decision of the Court in awarding damages,
on the terms set forth therein.

 

' This Decision shall be posted on the website of the United States Court of Federal Claims, in accordance
with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2012)). This means the Decision will be available to anyone with access to
the Internet. As provided by Vaccine Rule 18(b), each party has 14 days within which to request redaction
“of any information furnished by that party: (1) that is a trade secret or commercial or financial in substance
and is privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which
would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b).

* National Childhood Vaccine Injury Act of 1986, Pub L. No. 99-660, 100 Stat. 3755.
The parties stipulate that Petitioner shall receive the following compensation:
A lump sum of $105,000.00 in the form of a check payable to
[Pljetitioner. This amount represents compensation for all damages
that would be available under 42 U.S.C. § 300aa-15(a)[.]
Td.

I approve the requested amount for Petitioner’s compensation. Accordingly, an award
should be made consistent with the stipulation.

In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
Court SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation. *
ITIS SO ORDERED.
s/Herbrina D. Sanders

Herbrina D. Sanders
Special Master

 

> Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of notice
renouncing the right to seek review.
THE UNITED STATES COURT OF FEDERAL CLAIMS
OFFICE OF SPECIAL MASTERS

 

 

 

WILLIAM VANJURA,

Petitioner,
V. No. 16-1588V

Special Master Herbrina D. Sanders

SECRETARY OF HEALTH AND ECF
HUMAN SERVICES,

Respondent.

STIPULATION

The parties hereby stipulate to the following matters:

1. William VanJura (“petitioner”) filed a petition for vaccine compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to -34 (the “Vaccine
Program”). The petition seeks compensation for injuries allegedly related to petitioner’s receipt
of an influenza (‘‘flu’”’) vaccine, which vaccine is contained in the Vaccine Injury Table (the
“Table”), 42 C.F.R. § 100.3(a).

2. Petitioner received a flu vaccine on or about December 23, 2013.

3. The vaccine was administered within the United States.

4. Petitioner alleges that the flu vaccine caused him to develop Guillain-Barré syndrome
(“GBS”), or significantly aggravated his injury, and that he experienced residual effects of this
injury for more than six months.

5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages as a result of his condition.
6. Respondent denies that petitioner sustained a GBS Table injury within the timeframe
set forth in the Table; and denies that the flu immunization caused or significantly aggravated
petitioner’s alleged GBS and/or any other injury.

7. Maintaining their above-stated positions, the parties nevertheless now agree that the
issues between them shall be settled and that a decision should be entered awarding the
compensation described in paragraph 8 of this Stipulation.

8. As soon as practicable after an entry of judgment reflecting a decision consistent with
the terms of this Stipulation, and after petitioner has filed an election to receive compensation
pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human Services will issue
the following vaccine compensation payment:

A lump sum of $105,000.00 in the form of a check payable to petitioner. This amount

represents compensation for all damages that would be available under 42 U.S.C.

§ 300aa-15(a) for injuries allegedly related to petitioner’s receipt of the flu vaccine.

9. As soon as practicable after the entry of judgment on entitlement in this case, and after
petitioner has filed both a proper and timely election to receive compensation pursuant to 42
U.S.C. § 300aa-21(a)(1), and an application, the parties will submit to further proceedings before
the special master to award reasonable attorneys’ fees and costs incurred in proceeding upon this
petition.

10. Petitioner and his attorney represent that they have identified to respondent all
known sources of payment for items or services for which the Program is not primarily liable
under 42 U.S.C. § 300aa-15(g), including State compensation programs, insurance policies,

Federal or State health benefits programs (other than Title XIX of the Social Security Act (42

U.S.C. § 1396 et seq.)), or entities that provide health services on a pre-paid basis.
11. Payment made pursuant to paragraph 8 and any amounts awarded pursuant to
paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-15(i), subject
to the availability of sufficient statutory funds.

12. The parties and their attorneys further agree and stipulate that, except for any award
for attorneys’ fees and litigation costs, and past unreimbursable expenses, the money provided
pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a
strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.
§ 300aa-15(g) and (h).

13. In return for the payments described in paragraphs 8 and 9, petitioner, in his
individual capacity and on behalf of his heirs, executors, administrators, successors and/or
assigns, does forever irrevocably and unconditionally release, acquit and discharge the United
States and the Secretary of Health and Human Services from any and all actions or causes of
action (including agreements, judgments, claims, damages, loss of services, expenses and all
demands of whatever kind or nature) that have been brought, could have been brought, or could
be timely brought in the Court of Federal Claims, under the National Vaccine Injury
Compensation Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out
of, any and all known or unknown, suspected or unsuspected personal injuries to or death of
petitioner resulting from, or alleged to have resulted from, the flu vaccination administered on or
about December 23, 2013, as alleged by petitioner in a petition for vaccine compensation filed
on or about November 30, 2016, in the United States Court of Federal Claims as petition No. 16-
1588V.

14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.
15. If the special master fails to issue a decision in complete conformity with the terms
of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a
decision that is in complete conformity with the terms of this Stipulation, then the parties’
settlement and this Stipulation shall be voidable at the sole discretion of either party.

16. This Stipulation expresses a full and complete negotiated settlement of liability and
damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except
as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the
parties hereto to make any payment or to do any act or thing other than is herein expressly stated
and clearly agreed to. The parties further agree and understand that the award described in this
Stipulation may reflect a compromise of the parties’ respective positions as to liability and/or
amount of damages, and further, that a change in the nature of the injury or condition or in the
items of compensation sought, is not grounds to modify or revise this agreement.

17. This Stipulation shall not be construed as an admission by the United States or the
Secretary of Health and Human Services that the flu vaccine caused petitioner’s alleged GBS
and/or any other injury.

18. All rights and obligations of petitioner hereunder shall apply equally to petitioner’s
heirs, executors, administrators, successors, and/or assigns.

END OF STIPULATION

me
Respectfully submitted,

      

 

WILLIA

an
__
ATTORNEY OF RECORD FOR

Lene. i ()
a>

Garh Mylynrbs form
JOSEPH VUCKOVICH

MAGLIO CHRISTOPHER & TOALE, PA
1015 15th St NW, Suite 1125
Washington, DC 20005

(888) 952-5242

jvuckovich@mctlaw.com

AUTHORIZED REPRESENTATIVE
OF THE SECRETARY OF HEALTH
AND HUMAN SERVICES:

Dah Wushler, ON Sc, APN, fer

TAMARA OVERBY

Acting Director, Division of Injury
Compensation Programs

Healthcare Systems Bureau

Health Resources and Services
Administration

U.S. Department of Health
and Human Services

5600 Fishers Lane, 08N146B

Rockville, MD 20857

 

Dated: O6 |iS/20Z J

 

AUTHORIZED REPRESENTATIVE
OF THE ATTORNEY GENERAL:

 

HEATHER L. PEARLMAN
Acting Deputy Director
Torts Branch

Civil Division

U.S. Department of Justice
P.O. Box 146

Benjamin Franklin Station
Washington, DC 20044-0146

ATTORNEY OF RECORD FOR
RESPONDENT:

4 Nedstben LP e WIAA

RYAN D. PYLES

Senior Trial Attorney

Torts Branch

Civil Division

U.S. Department of Justice
P.O. Box 146

Benjamin Franklin Station
Washington, DC 20044-0146
(202) 616-9847
ryan.pyles@usdoj.gov